DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are presented for examination.

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites, “A computer-implemented method for generating data, the method comprising: 
selecting a schema; 
selecting one or more evaluation protocols associated with said selected schema; 
receiving user input; 
parsing said user input for sufficiency; 

creating generator modules for said evaluation protocols; 
analyzing said user input to create an internal data structure to compile and record generated data; 
executing said generator modules to create said generated data according to said internal data structure; and 
creating output files for storage of said generated data.”
(Step 1) The claim recites “A computing system comprising: a storage configured to store…a processor configured to…” as drafted, the claimed method is a process, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of 
“selecting a schema;”
“selecting one or more evaluation protocols associated with said selected schema;” 
“parsing said user input for sufficiency;” and
“analyzing said user input to create an internal data structure to compile and record generated data,” as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “generator modules,” “output files” and “storage,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “generator modules,” “output files” and “storage” language, “selecting,” “parsing” and “analyzing” in the context of this claim encompasses the user manually “selecting a schema;” “selecting one or more evaluation protocols associated with said selected schema;” “parsing said user input for sufficiency;” and “analyzing said user input to create an internal data structure to compile and record generated data” in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “generator modules,” “output files” and “storage” to perform the “selecting,” “receiving,” “parsing,” “creating,” “analyzing” and “executing” steps. The “generator modules,” “output files” and “storage” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “receiving user input;” “creating generator modules for said evaluation protocols;” “executing said generator modules to create said generated data according to said internal data structure” and “creating output files for storage of said generated data.” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93,” “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.” and “v. Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “generator modules,” “output files” and “storage” to perform “selecting,” “receiving,” “parsing,” “creating,” “analyzing” and “executing” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitations “receiving,” “creating,” “executing,” and “creating” are not sufficient to amount to significantly more than the judicial exception because “receiving,” “creating,” “executing,” and “creating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts" Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 2 recites “The method of claim 1, wherein said internal data structure comprises one or more bounding boxes that are each designated to store specified articles of said generated data.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”). Claim 2, incorporates limitations from Claim 1, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 For the above reason, the limitation does not change the result of the analysis from the independent Claim 1. Therefore, Claim 2 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 3 recites “The method of claim 2, wherein a plurality of said bounding boxes are arranged logically in a hierarchy.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
Further, the claim recites additional elements – “arranged logically in a hierarchy.” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The limitation “arranged” is not sufficient to amount to significantly more than the judicial exception because “arranged” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 4 recites “The method of claim 3, wherein said generator modules are logically configured to generate data sequentially by assembling data for each said bounding box from any subordinate bounding boxes, creating said generated data into said output files beginning at the lowest level of said hierarchy and proceeding up to each successive higher level in turn.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
Further, the claim recites additional elements – “generate data sequentially by assembling data for each said bounding box from any subordinate bounding boxes,” and “creating said generated data into said output files beginning at the lowest level of said hierarchy and proceeding up to each successive higher level in turn.” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.” and “v. Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The limitations “generate” and “creating” are not sufficient to amount to significantly more than the judicial exception because “generate” and “creating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log),” “vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)”
Additionally, Liu, paragraph [0145], discloses “[0145] A first hierarchy is a spherical bounding box hierarchy, as shown in FIG. 7. Cable information is stored in a form of a tree, and a spherical bounding box hierarchy tree is rapidly created using a bottom-up approach. Leaf nodes of the tree are minimum bounding balls which bounding each of the cable segments, and a parent node is formed by two adjacent sub bounding balls. The parent node is a minimum bounding ball which bounding two sub bounding balls, accordingly, a root node of the tree is a minimum bounding ball which containing the entire cable. During deformation of the cable, the structure of the bounding ball hierarchy tree will not be changed, but only change the sizes and positions of the bounding balls. Therefore, the collision model can be built and updated rapidly, and the efficiency of the collision detection is improved.”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 5 recites “The method of claim 3, wherein one or more said bounding boxes contain only said generated data that comply with said selected schema, and a further one or more said bounding boxes only contain said generated data that fail to comply with said selected schema.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”). Claim 5 incorporates limitations from Claims 1-3, which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 For the above reason, the limitation does not change the result of the analysis from the independent Claims 1-3. Therefore, Claim 5 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 6 recites “The method of claim 5, wherein one or more of said bounding boxes containing said generated data that fail to comply with said selected schema contain said generated data in subordinate bounding boxes that each contain only said generated data of a specified type of failure-to-comply with said selected schema.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”). Claim 6 incorporates limitations from Claims 1-3 and 5, which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 For the above reason, the limitation does not change the result of the analysis from the independent Claims 1-3 and 5. Therefore, Claim 6 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 7 recites “The method of claim 3, wherein said one or more selected evaluation protocols dictates the size of one or more said bounding boxes.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
Further, the claim recites additional elements – “dictates the size of one or more said bounding boxes.” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The limitation “dictates” is not sufficient to amount to significantly more than the judicial exception because “dictates” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log),” “ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC,” “vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 8 recites “The method of claim 3, wherein said output files for said generated data are organized by data feature type.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”). Claim 8 incorporates limitations from Claims 1-3, which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 For the above reason, the limitation does not change the result of the analysis from the independent Claims 1-3. Therefore, Claim 8 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 9 recites “The method of claim 3, wherein said output files for said generated data consist of graphical representations of articles of said generated data.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”). Claim 9 incorporates limitations from Claims 1-3, which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 For the above reason, the limitation does not change the result of the analysis from the independent Claims 1-3. Therefore, Claim 9 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 10 recites “The method of claim 3, wherein said generated data is geospatial data.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”). Claim 10 incorporates limitations from Claims 1-3, which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 For the above reason, the limitation does not change the result of the analysis from the independent Claims 1-3. Therefore, Claim 10 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 11 recites “The method of claim 10, wherein the boundaries of said bounding boxes are defined by geocoordinates, and wherein the logical relationship of a plurality of said bounding boxes is established according to geocoordinates relative to said plurality of bounding boxes.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”). Claim 11 incorporates limitations from Claims 1-3 and 10 which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 For the above reason, the limitation does not change the result of the analysis from the independent Claims 1-3 and 10. Therefore, Claim 11 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 12 recites “The method of claim 1, wherein said output files of said generated data are used to test one or more data validation tools” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”). Claim 12 incorporates limitations from Claim 1, which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 For the above reason, the limitation does not change the result of the analysis from the independent Claim 1. Therefore, Claim 12 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 13 recites “The method of claim 12, wherein said output files of said generated data are used to test one or more data validation tools that are intended to validate geospatial data for compliance with said selected schema.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”). Claim 13 incorporates limitations from Claims 1 and 12, which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 For the above reason, the limitation does not change the result of the analysis from the independent Claims 1 and 12. Therefore, Claim 13 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 14 recites “The method of claim 1, wherein said output files of said generated data are used to train data models.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”). Claim 14 incorporates limitations from Claim 1, which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 For the above reason, the limitation does not change the result of the analysis from the independent Claim 1. Therefore, Claim 14 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 15 recites “The method of claim 14, wherein said data models are created using machine-learning algorithms.”
(Step 2A-Prong One) The limitation of “using machine-learning algorithms,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…using machine-learning algorithms…” in the context of this claim encompasses the user manually perform the selection and comparing to perform the process “using machine-learning algorithms” in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  
Claim 16 recites “The method of claim 15, wherein said generator modules and said internal data structure are subsequently modified in response to real-world data to generate additional sets of said generated data to iteratively train said data models or said machine-learning algorithms.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
Further, the claim recites additional elements – “generator modules and said internal data structure are subsequently modified in response to real-world data to generate additional sets of said generated data to iteratively train said data models or said machine-learning algorithms.” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The limitation “generator modules and said internal data structure are subsequently modified in response to real-world data to generate additional sets of said generated data to iteratively train said data models or said machine-learning algorithms” is not sufficient to amount to significantly more than the judicial exception because “generator modules and said internal data structure are subsequently modified in response to real-world data to generate additional sets of said generated data to iteratively train said data models or said machine-learning algorithms” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log),” “ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC,” “vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)”
Additionally, Erdem: paragraph [0034], paragraph [0034], “…resource allocations server 112 may generate and/or train the machine-learning libraries…the historic environmental and event data may be initially gathered as a small dataset. The one or more models may be built, refined, and cross-validated for accuracy based on the small dataset…The one or more models may be built, refined, and cross-validated for accuracy based on the small dataset. In some situations, the models may be improved by analyzing model responsiveness (e.g., changes to event prediction and response time estimates) based on changes to the smaller dataset, to tune the model. Over time, new dataset data may be added as the model is continually tuned.”).
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 17 recites “The method of claim 16, wherein said generated data includes geospatial data.” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”). Claim 17 incorporates limitations from Claims 1 and 14-16, which are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 For the above reason, the limitation does not change the result of the analysis from the independent Claims 1 and 14-16. Therefore, Claim 17 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (U.S. Pub. No.: US 20060104511, hereinafter Guo).
For claim 1, Guo discloses a computer-implemented method for generating data, the method comprising:
selecting a schema (Guo: paragraph [0019], paragraph [0040], “…a user selects the schema manually by selecting a "schema" icon 316 on the toolbar 302. In certain exemplary embodiments, the user changes the automatically or manually selected schema by selecting the "schema" icon 316…”); 
selecting one or more evaluation protocols associated with said selected schema (Guo: paragraph [0019], paragraph [0028], “…for generating the XML file, the structured document generator 120 also receives the model file, which contains the schema, from the model selector 110. The document generator 120 may then validate the labeling results by comparing the labeling results to the schema to verify that each label of the labeling results corresponds to a schema element.” paragraph [0040], “…a user selects the schema manually by selecting a "schema" icon 316 on the toolbar 302. In certain exemplary embodiments, the user changes the automatically or manually selected schema by selecting the "schema" icon 316. In certain exemplary embodiment, the schema may be updated, e.g., elements may be added or removed from the schema, or a new schema may be created using conventional editing techniques. Once editing is complete, the user saves the newly edited (or created) schema file. The model matching process, described above, is performed after a new schema is saved to select a model corresponding to the new schema”); 
receiving user input (Guo: paragraph [0012], “In the illustrated system architecture 100, an electronic image of a document (the "document image") is applied…the document image is generated by scanning a physical document using conventional scanning techniques…” paragraph [0016], paragraph [0019], paragraph [0028], paragraph [0033], “…FIG. 2 depicts a flow chart 200 of exemplary steps for generating structured document files in accordance with the present invention. Processing begins at block 202 with the segmentation of the document image into zones at block 204…”); 
parsing said user input for sufficiency (Guo: paragraph [0013], “…The segmenter 104 segments the document image into zones containing text or images. For example, the segmenter 104 may create a zone containing the title of a document, a zone containing a paragraph within the document, and a zone containing a figure…” paragraph [014], “the segmenter 104 identifies which zones contain text images and which zones contain figures. In certain exemplary embodiments, each zone is displayed in a color that represents the type of information within that zone. For example, text image may be displayed in one color, e.g., red, and non-text images such as tables and figures may be displayed in another color, e.g., green. In certain other exemplary embodiments, the zones may be distinguished in other ways such as with a border having a different color or pattern.” paragraph [0019], paragraph [0028], paragraph [0033], “…FIG. 2 depicts a flow chart 200 of exemplary steps for generating structured document files in accordance with the present invention. Processing begins at block 202 with the segmentation of the document image into zones at block 204…); 
creating generator modules for said evaluation protocols (Guo: paragraph [0019], paragraph [0015], “The text converter 106 converts the text images of the zones to digital text, i.e., text which is searchable and editable. For example, the text converter may convert the letters with the text images to their ASCII equivalent. In a exemplary embodiment, the text converter is a conventional optical character recognition (OCR) software tool. Suitable text converters for use with the present invention will be readily apparent to those of skill in the art of image processing” paragraph [0017], “The document, as processed by the document processor 102, is applied to a model selector 110. The model selector 110 selects a previously developed model file, described below, having features that resemble features of the document.” paragraph [0028], “…for generating the XML file, the structured document generator 120 also receives the model file, which contains the schema, from the model selector 110. The document generator 120 may then validate the labeling results by comparing the labeling results to the schema to verify that each label of the labeling results corresponds to a schema element.”
WHERE “evaluation protocols” is broadly interpreted as “evaluation protocols”); 
analyzing said user input to create an internal data structure to compile and record generated data (Guo: paragraph [0017], “The document, as processed by the document processor 102, is applied to a model selector 110. The model selector 110 selects a previously developed model file, described below, having features that resemble features of the document. In an exemplary embodiment, the model selector selects the model file from a plurality of previously developed model files. Each of the model files references a schema, which describes the structure of a document that contains valid semantics (e.g. title, author, abstract etc. for a document such as a technical paper) and includes physical characteristics for the elements of the schema and their spatial relationships relative to one another.” paragraph [0019], paragraph [0028], “…for generating the XML file, the structured document generator 120 also receives the model file, which contains the schema, from the model selector 110. The document generator 120 may then validate the labeling results by comparing the labeling results to the schema to verify that each label of the labeling results corresponds to a schema element.” Paragraph [0041], “…segmented zones are displayed with bounding boxes overlaid on the original image, which can be corrected by the user using conventional techniques…”
WHERE “internal data structure” is broadly interpreted as “bounding boxes”); 
executing said generator modules to create said generated data according to said internal data structure (Guo: paragraph [0019], Paragraph [0025], “…A structured document generator 120 generates structured document files responsive to layout information associated with the zones, labeling results, and the selected model file. In an exemplary embodiment, the structured document generator 120 generates an extensible mark-up language (XML) file and a extensible style-sheet language (XSL) file for each document image that it processes. The XML file represents the document structure and the XSL file represents the document layout. In an exemplary embodiment, the XSL file may represent layout information such as font type and size, font color, and zone coordinates…” paragraph [0028], “…for generating the XML file, the structured document generator 120 also receives the model file, which contains the schema, from the model selector 110. The document generator 120 may then validate the labeling results by comparing the labeling results to the schema to verify that each label of the labeling results corresponds to a schema element.” Paragraph [0041], “…segmented zones are displayed with bounding boxes overlaid on the original image, which can be corrected by the user using conventional techniques…”); and 
creating output files for storage of said generated data (Guo: paragraph [0019], Paragraph [0025], “…A structured document generator 120 generates structured document files responsive to layout information associated with the zones, labeling results, and the selected model file. In an exemplary embodiment, the structured document generator 120 generates an extensible mark-up language (XML) file and a extensible style-sheet language (XSL) file for each document image that it processes. The XML file represents the document structure and the XSL file represents the document layout. In an exemplary embodiment, the XSL file may represent layout information such as font type and size, font color, and zone coordinates…” paragraph [0028], “…for generating the XML file, the structured document generator 120 also receives the model file, which contains the schema, from the model selector 110. The document generator 120 may then validate the labeling results by comparing the labeling results to the schema to verify that each label of the labeling results corresponds to a schema element.” Paragraph [0047], “A portion of an XML layout file resulting from the segmentation of the document image 400 and the conversion of text images to digital text is included in Table 4. In the illustrated embodiment, the results are stored by text lines and segmented into zones.”).
For claim 2, Guo discloses the method of claim 1, wherein said internal data structure comprises one or more bounding boxes that are each designated to store specified articles of said generated data (Guo: paragraph [0017], “The document, as processed by the document processor 102, is applied to a model selector 110. The model selector 110 selects a previously developed model file, described below, having features that resemble features of the document. In an exemplary embodiment, the model selector selects the model file from a plurality of previously developed model files. Each of the model files references a schema, which describes the structure of a document that contains valid semantics (e.g. title, author, abstract etc. for a document such as a technical paper) and includes physical characteristics for the elements of the schema and their spatial relationships relative to one another.” paragraph [0019], paragraph [0028], “…for generating the XML file, the structured document generator 120 also receives the model file, which contains the schema, from the model selector 110. The document generator 120 may then validate the labeling results by comparing the labeling results to the schema to verify that each label of the labeling results corresponds to a schema element.” Paragraph [0041], “…segmented zones are displayed with bounding boxes overlaid on the original image, which can be corrected by the user using conventional techniques…”
WHERE “bounding boxes” is broadly interpreted as “bounding boxes” also see Fig. 3, item 306).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Pub. No.: US 20060104511, hereinafter Guo), in view of Hall et al. (U.S. Patent No.: US 7239320, hereinafter Hall).
For claim 3, Guo discloses the method of claim 2.
However, Guo does not explicitly disclose wherein a plurality of said bounding boxes are arranged logically in a hierarchy.
Hall discloses wherein a plurality of said bounding boxes are arranged logically in a hierarchy (Hall: column 2, lines 55-60, “The bounding boxes are laid out on a displayed page…as a multi-level hierarchical structure and comprise the following hierarchical levels.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method, System And Apparatus For Generating Structured Document Files” as taught by Guo by implementing “System And Method For Transmitting Interactive Synchronized Graphics” as taught by Hall, because it would provide Guo’s method with the enhanced capability of “The bounding boxes within the hierarchy are generally categorized to enable the application program that controls the display of the graphics to choose, based on the application, which bounding box(es) controls the display…A good example of the usefulness of this hierarchy of bounding boxes, categorized by function, is the synchronization of a musical score to a musical performance. A six level hierarchy of bounding boxes might be defined for each page of the musical score, as illustrated in FIG. 3…Each kind of bounding box, except for the Level 1 page bounding box, is disposed within a higher hierarchy bounding box: for example, measure boxes are disposed within the staff boxes. Since the size of a higher hierarchy box (a staff box) is known, then the size of a lower hierarchy box (a measure box) is known not to exceed that size of the higher hierarchy box, therefore, making the hierarchical bounding box structure a good compression tool.” (Hall: column 7, lines 28-59)
For claim 7, Guo discloses the method of claim 3, wherein said one or more selected evaluation protocols dictates the size of one or more said bounding boxes (Guo: paragraph [0016], “The zone and text editor 108 edits the zones and the digital text. In an exemplary embodiment, the zone and text editor 108 may add zones, delete zones, or change the size of individual zones responsive to user inputs. For example, a user may enlarge a zone containing a portion of a document title to include the entire title…” Paragraph [0041], “…segmented zones are displayed with bounding boxes overlaid on the original image…”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Pub. No.: US 20060104511, hereinafter Guo), in view of Hall et al. (U.S. Patent No.: US 7239320, hereinafter Hall), and further in view of Liu et al. (U.S. Pub. No.: US 20170124230, hereinafter Liu).
For claim 4, Guo and Hall disclose the method of claim 3.
However, Guo and Hall do not explicitly disclose wherein said generator modules are logically configured to generate data sequentially by assembling data for each said bounding box from any subordinate bounding boxes, creating said generated data into said output files beginning at the lowest level of said hierarchy and proceeding up to each successive higher level in turn.
Liu discloses wherein said generator modules are logically configured to generate data sequentially by assembling data for each said bounding box from any subordinate bounding boxes, creating said generated data into said output files beginning at the lowest level of said hierarchy and proceeding up to each successive higher level in turn (Liu: paragraph [0145], “[0145] A first hierarchy is a spherical bounding box hierarchy, as shown in FIG. 7. Cable information is stored in a form of a tree, and a spherical bounding box hierarchy tree is rapidly created using a bottom-up approach. Leaf nodes of the tree are minimum bounding balls which bounding each of the cable segments, and a parent node is formed by two adjacent sub bounding balls. The parent node is a minimum bounding ball which bounding two sub bounding balls, accordingly, a root node of the tree is a minimum bounding ball which containing the entire cable. During deformation of the cable, the structure of the bounding ball hierarchy tree will not be changed, but only change the sizes and positions of the bounding balls. Therefore, the collision model can be built and updated rapidly, and the efficiency of the collision detection is improved.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method, System And Apparatus For Generating Structured Document Files” as taught by Guo by implementing “METHOD AND APPARATUS FOR SIMULATING POSTURE OF FLEXIBLE CABLE BASED ON SPRING-MASS MODEL COMBINING BENDING AND TORSION” as taught by Liu, because it would provide Guo’s method with the enhanced capability of “…bounding box hierarchy tree is rapidly created using a bottom-up approach…Therefore, the collision model can be built and updated rapidly, and the efficiency of the collision detection is improved..” (Liu: paragraph [0145])

Claims 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Pub. No.: US 20060104511, hereinafter Guo), in view of Hall et al. (U.S. Patent No.: US 7239320, hereinafter Hall), and further in view of Werth (U.S. Patent No.: US 8965906).
For claim 8, Guo and Hall disclose the method of claim 3.
However, Guo and Hall do not explicitly disclose, wherein said output files for said generated data are organized by data feature type.
Werth discloses, wherein said output files for said generated data are organized by data feature type (Werth: column 7, lines 31-47, “…FIG. 3, the parsed geographic object items 310 include points, trails, and campsites organized by feature type into respective groups of feature-type folders by the parsing engine 114…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method, System And Apparatus For Generating Structured Document Files” as taught by Guo by implementing “Geographic Data Structuring And Analysis” as taught by Werth, because it would provide Guo’s method with the enhanced capability of “…FIG. 3, the parsed geographic object items 310 include points, trails, and campsites organized by feature type into respective groups of feature-type folders by the parsing engine…” (Werth: column 7, lines 31-47) in order to “when parsing and organizing the object items into one or more organized groups or layers of object items. The associations created among the object items by the parsing engine 114 facilitate analysis and editing of the object items. Either during or after paring, the parsing engine 114 provides the object items to the object item interface 132 of the rendering processor 130, so that they may be rendered along with geospatial topology information as described above. In other embodiments, the parsed and organized object items may be provided by the parsing engine 114 directly to the rendering engine 136.” (Werth: column 6, lines 34-44,) and to provide an easier way for user or system to find the data that they are looking for. 
For claim 9, Guo and Hall discloses the method of claim 3.
However, Guo and Hall do not explicitly disclose wherein said output files for said generated data consist of graphical representations of articles of said generated data.
Werth discloses wherein said output files for said generated data consist of graphical representations of articles of said generated data (Werth: column 7, lines 31-47, “…FIG. 3, the parsed geographic object items 310 include points, trails, and campsites organized by feature type into respective groups of feature-type folders by the parsing engine 114…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method, System And Apparatus For Generating Structured Document Files” as taught by Guo by implementing “Geographic Data Structuring And Analysis” as taught by Werth, because it would provide Guo’s method with the enhanced capability of “…FIG. 3, the parsed geographic object items 310 include points, trails, and campsites organized by feature type into respective groups of feature-type folders by the parsing engine…” (Werth: column 7, lines 31-47) in order to “when parsing and organizing the object items into one or more organized groups or layers of object items. The associations created among the object items by the parsing engine 114 facilitate analysis and editing of the object items. Either during or after paring, the parsing engine 114 provides the object items to the object item interface 132 of the rendering processor 130, so that they may be rendered along with geospatial topology information as described above. In other embodiments, the parsed and organized object items may be provided by the parsing engine 114 directly to the rendering engine 136.” (Werth: column 6, lines 34-44,) and to provide an easier way for user or system to find the data that they are looking for. 
For claim 10, Guo and Hall discloses the method of claim 3.
However, Guo and Hall do not explicitly disclose wherein said generated data is geospatial data.
Werth discloses wherein said generated data is geospatial data (Werth: column 4, lines 16-32, “FIG. 1 illustrates an example embodiment of a system 100 for geographic data structuring and analysis. The system 100 comprises a geographic data structuring and analysis processor (the "analysis processor") 110 and a geographic data rendering processor (the "rendering processor") 130. The system 100 also comprises a data network 140 coupled to a third party object feature server database 142, a local object feature database 150, an unstructured object item listing database 152, and a geospatial topology database 154. In one embodiment, the analysis processor 110 comprises an input interface 112, a parsing engine 114, an analysis/edit engine 116, an output interface 118, and a workspace memory 120. Also, in one embodiment, the rendering processor 130 comprises an object input interface 132, a geospatial input interface 134, and a rendering engine 136. In certain aspects, the output of the system 100 may be presented on a general purpose display 160, as understood in the art.” column 7, lines 31-47, “…FIG. 3, the parsed geographic object items 310 include points, trails, and campsites organized by feature type into respective groups of feature-type folders by the parsing engine 114…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method, System And Apparatus For Generating Structured Document Files” as taught by Guo by implementing “Geographic Data Structuring And Analysis” as taught by Werth, because it would provide Guo’s method with the enhanced capability of “…FIG. 3, the parsed geographic object items 310 include points, trails, and campsites organized by feature type into respective groups of feature-type folders by the parsing engine…” (Werth: column 7, lines 31-47) in order to “when parsing and organizing the object items into one or more organized groups or layers of object items. The associations created among the object items by the parsing engine 114 facilitate analysis and editing of the object items. Either during or after paring, the parsing engine 114 provides the object items to the object item interface 132 of the rendering processor 130, so that they may be rendered along with geospatial topology information as described above. In other embodiments, the parsed and organized object items may be provided by the parsing engine 114 directly to the rendering engine 136.” (Werth: column 6, lines 34-44) 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Pub. No.: US 20060104511, hereinafter Guo), in view of Hall et al. (U.S. Patent No.: US 7239320, hereinafter Hall), and further in view of Werth (U.S. Patent No.: US 8965906), and further in view of Nath et al. (U.S. Pub. No.: US 20080195584, hereinafter Nath), and further in view of Vandrovec (U.S. Pub. No.: US 20110316854).
For claim 11, Guo, Hall and Werth disclose the method of claim 10.
However, Guo, Hall and Werth do not explicitly disclose wherein the boundaries of said bounding boxes are defined by geocoordinates, and wherein the logical relationship of a plurality of said bounding boxes is established according to geocoordinates relative to said plurality of bounding boxes.
Nath discloses wherein the boundaries of said bounding boxes are defined by geocoordinates, and wherein the logical relationship of a plurality of said bounding boxes is established according to geocoordinates relative to said plurality of bounding boxes (Nath: paragraph [0044], “In one implementation, the data tree(s) structure 314 is configured as a Collection R-Tree (or "COLR-Tree"), which provides a spatial index of sensors in the sensor networks. Each layer 0, 1, 2 in the data tree(s) 314 has an associated table, as represented by table 420 for layer 2 and table 422 for layer 1. The layer tables 420 and 422 have columns representing an identifier for a parent node, an identifier for a child node, and any metadata corresponding to that child node. Here, the metadata is spatial metadata indicating a bounding box in terms of (x, y) coordinates of the child node and the number of sensors below the child node. Notice that the bounding box of the root node 402 is roughly the combined size of the boxes for the leaf nodes 408-418 descendant from the root node 402. The bounding boxes represent geographical regions within which sensors associated with the nodes are positioned. Thus, the root node 402 contains sensor data that is an aggregate (e.g., average) of data obtained from multiple sensors in lower layers.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method, System And Apparatus For Generating Structured Document Files” as taught by Guo by implementing “Communication Efficient Spatial Search In A Sensor Data Web Portal” as taught by Nath, because it would provide Guo’s method with the enhanced capability of “…collecting and displaying sensor data captured by a spatially representative sample of sensors requested in a search query are described. The sensors are represented in an index structure (e.g., a data tree). In response to the search query, the index structure is leveraged to identify a subset of sensors that exhibits a similar spatial distribution to the original full set of sensors. Sensor data is then collected from the subset of sensors by probing the sensors, or retrieving recently cached data located by the index, and finally returned to satisfy the query. In this manner, the number of sensors to be probed is reduced, thereby reducing latency involved with polling a large number of sensors and making the search process more efficient.” (Nath: paragraph [0005]). 
	However, Guo, Hall, Werth and Nath do not explicitly disclose geocoordinates.
Vandrovec discloses geocoordinates (Vandrovec: paragraph [0043], “…Configuration file 130 also includes a designated geographical region 137 for project AOI 12 and a LOD range 136 for the resulting GVP terrain database 1000. In this implementation, project AOI 12 is given as an axis-aligned minimum bounding rectangle (MBR) in geographic coordinates (datum dependent, un-projected latitude and longitude)…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method, System And Apparatus For Generating Structured Document Files” as taught by Guo by implementing “Global Visualization Process Terrain Database Builder” as taught by Vandrovec, because it would provide Guo’s method with the enhanced capability of “…Configuration file 130 also includes a designated geographical region 137 for project AOI 12 and a LOD range 136 for the resulting GVP terrain database 1000. In this implementation, project AOI 12 is given as an axis-aligned minimum bounding rectangle (MBR) in geographic coordinates (datum dependent, un-projected latitude and longitude).” (Vandrovec: paragraph [0043]) (e.g. in order to display data based on geographic coordinates). 

Claims 12, 13, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Pub. No.: US 20060104511, hereinafter Guo), in view of Erdem et al.  (U.S. Pub. No.: US 20200143499, hereinafter Erdem).
For claim 12, Guo discloses the method of claim 1, wherein said output files of said generated data are used (Guo: paragraph [0019], Paragraph [0025], “…A structured document generator 120 generates structured document files responsive to layout information associated with the zones, labeling results, and the selected model file. In an exemplary embodiment, the structured document generator 120 generates an extensible mark-up language (XML) file and a extensible style-sheet language (XSL) file for each document image that it processes. The XML file represents the document structure and the XSL file represents the document layout. In an exemplary embodiment, the XSL file may represent layout information such as font type and size, font color, and zone coordinates…” paragraph [0028], “…for generating the XML file, the structured document generator 120 also receives the model file, which contains the schema, from the model selector 110. The document generator 120 may then validate the labeling results by comparing the labeling results to the schema to verify that each label of the labeling results corresponds to a schema element.” Paragraph [0047], “A portion of an XML layout file resulting from the segmentation of the document image 400 and the conversion of text images to digital text is included in Table 4. In the illustrated embodiment, the results are stored by text lines and segmented into zones.”)
However, Guo does not explicitly disclose, to test one or more data validation tools.
Erdem discloses, to test one or more data validation tools (Erdem: paragraph [0034], “…resource allocations server 112 may generate and/or train the machine-learning libraries…the historic environmental and event data may be initially gathered as a small dataset. The one or more models may be built, refined, and cross-validated for accuracy based on the small dataset”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method, System And Apparatus For Generating Structured Document Files” as taught by Guo by implementing “SYSTEMS AND METHODS FOR GEOGRAPHIC RESOURCE DISTRIBUTION AND ASSIGNMENT” as taught by Erdem, because it would provide Guo’s method with the enhanced capability of “…cross-validated for accuracy based on the small dataset…” (Erdem: paragraph [0034]). 
For claim 13, Guo discloses the method of claim 12, wherein said output files of said generated data are used (Guo: paragraph [0019], Paragraph [0025], “…A structured document generator 120 generates structured document files responsive to layout information associated with the zones, labeling results, and the selected model file. In an exemplary embodiment, the structured document generator 120 generates an extensible mark-up language (XML) file and a extensible style-sheet language (XSL) file for each document image that it processes. The XML file represents the document structure and the XSL file represents the document layout. In an exemplary embodiment, the XSL file may represent layout information such as font type and size, font color, and zone coordinates…” paragraph [0028], “…for generating the XML file, the structured document generator 120 also receives the model file, which contains the schema, from the model selector 110. The document generator 120 may then validate the labeling results by comparing the labeling results to the schema to verify that each label of the labeling results corresponds to a schema element.” Paragraph [0047], “A portion of an XML layout file resulting from the segmentation of the document image 400 and the conversion of text images to digital text is included in Table 4. In the illustrated embodiment, the results are stored by text lines and segmented into zones.”)
However, Guo does not explicitly disclose to test one or more data validation tools that are intended to validate geospatial data for compliance with said selected schema.
Erdem discloses, to test one or more data validation tools that are intended to validate geospatial data for compliance with said selected schema (Erdem: paragraph [0034], “…resource allocations server 112 may generate and/or train the machine-learning libraries…the historic environmental and event data may be initially gathered as a small dataset. The one or more models may be built, refined, and cross-validated for accuracy based on the small dataset”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method, System And Apparatus For Generating Structured Document Files” as taught by Guo by implementing “SYSTEMS AND METHODS FOR GEOGRAPHIC RESOURCE DISTRIBUTION AND ASSIGNMENT” as taught by Erdem, because it would provide Guo’s method with the enhanced capability of “…cross-validated for accuracy based on the small dataset…” (Erdem: paragraph [0034]). 
For claim 14, Guo discloses the method of claim 1, wherein said output files of said generated data are used (Guo: paragraph [0019], Paragraph [0025], “…A structured document generator 120 generates structured document files responsive to layout information associated with the zones, labeling results, and the selected model file. In an exemplary embodiment, the structured document generator 120 generates an extensible mark-up language (XML) file and a extensible style-sheet language (XSL) file for each document image that it processes. The XML file represents the document structure and the XSL file represents the document layout. In an exemplary embodiment, the XSL file may represent layout information such as font type and size, font color, and zone coordinates…” paragraph [0028], “…for generating the XML file, the structured document generator 120 also receives the model file, which contains the schema, from the model selector 110. The document generator 120 may then validate the labeling results by comparing the labeling results to the schema to verify that each label of the labeling results corresponds to a schema element.” Paragraph [0047], “A portion of an XML layout file resulting from the segmentation of the document image 400 and the conversion of text images to digital text is included in Table 4. In the illustrated embodiment, the results are stored by text lines and segmented into zones.”)
However, Guo does not explicitly disclose to train data models. 
Erdem discloses, to train data models (Erdem: paragraph [0034], “…resource allocations server 112 may generate and/or train the machine-learning libraries…the historic environmental and event data may be initially gathered as a small dataset. The one or more models may be built, refined, and cross-validated for accuracy based on the small dataset”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method, System And Apparatus For Generating Structured Document Files” as taught by Guo by implementing “SYSTEMS AND METHODS FOR GEOGRAPHIC RESOURCE DISTRIBUTION AND ASSIGNMENT” as taught by Erdem, because it would provide Guo’s method with the enhanced capability of “…cross-validated for accuracy based on the small dataset…” (Erdem: paragraph [0034]). 
For claim 15, Guo discloses the method of claim 14, wherein said data models are created using machine-learning algorithms (Erdem: paragraph [0034], “…resource allocations server 112 may generate and/or train the machine-learning libraries…the historic environmental and event data may be initially gathered as a small dataset. The one or more models may be built, refined, and cross-validated for accuracy based on the small dataset”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method, System And Apparatus For Generating Structured Document Files” as taught by Guo by implementing “SYSTEMS AND METHODS FOR GEOGRAPHIC RESOURCE DISTRIBUTION AND ASSIGNMENT” as taught by Erdem, because it would provide Guo’s method with the enhanced capability of “…cross-validated for accuracy based on the small dataset…” (Erdem: paragraph [0034]). 
For claim 16, Guo discloses the method of claim 15, wherein said generator modules and said internal data structure are subsequently modified in response to real-world data to generate additional sets of said generated data to iteratively train said data models or said machine-learning algorithms (Erdem: paragraph [0034], paragraph [0034], “…resource allocations server 112 may generate and/or train the machine-learning libraries…the historic environmental and event data may be initially gathered as a small dataset. The one or more models may be built, refined, and cross-validated for accuracy based on the small dataset…The one or more models may be built, refined, and cross-validated for accuracy based on the small dataset. In some situations, the models may be improved by analyzing model responsiveness (e.g., changes to event prediction and response time estimates) based on changes to the smaller dataset, to tune the model. Over time, new dataset data may be added as the model is continually tuned.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method, System And Apparatus For Generating Structured Document Files” as taught by Guo by implementing “SYSTEMS AND METHODS FOR GEOGRAPHIC RESOURCE DISTRIBUTION AND ASSIGNMENT” as taught by Erdem, because it would provide Guo’s method with the enhanced capability of “…cross-validated for accuracy based on the small dataset…” (Erdem: paragraph [0034]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Pub. No.: US 20060104511, hereinafter Guo), in view of Erdem et al.  (U.S. Pub. No.: US 20200143499, hereinafter Erdem), and further in view of Werth (U.S. Patent No.: US 8965906).
For claim 17, Guo discloses the method of claim 16.
However, Guo and Erdem do not explicitly disclose, wherein said generated data includes geospatial data.
Werth discloses, disclose, wherein said generated data includes geospatial data (Werth: column 4, lines 16-32, “FIG. 1 illustrates an example embodiment of a system 100 for geographic data structuring and analysis. The system 100 comprises a geographic data structuring and analysis processor (the "analysis processor") 110 and a geographic data rendering processor (the "rendering processor") 130. The system 100 also comprises a data network 140 coupled to a third party object feature server database 142, a local object feature database 150, an unstructured object item listing database 152, and a geospatial topology database 154. In one embodiment, the analysis processor 110 comprises an input interface 112, a parsing engine 114, an analysis/edit engine 116, an output interface 118, and a workspace memory 120. Also, in one embodiment, the rendering processor 130 comprises an object input interface 132, a geospatial input interface 134, and a rendering engine 136. In certain aspects, the output of the system 100 may be presented on a general purpose display 160, as understood in the art.” column 7, lines 31-47, “…FIG. 3, the parsed geographic object items 310 include points, trails, and campsites organized by feature type into respective groups of feature-type folders by the parsing engine 114…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method, System And Apparatus For Generating Structured Document Files” as taught by Guo by implementing “Geographic Data Structuring And Analysis” as taught by Werth, because it would provide Guo’s method with the enhanced capability of “…FIG. 3, the parsed geographic object items 310 include points, trails, and campsites organized by feature type into respective groups of feature-type folders by the parsing engine…” (Werth: column 7, lines 31-47) in order to “when parsing and organizing the object items into one or more organized groups or layers of object items. The associations created among the object items by the parsing engine 114 facilitate analysis and editing of the object items. Either during or after paring, the parsing engine 114 provides the object items to the object item interface 132 of the rendering processor 130, so that they may be rendered along with geospatial topology information as described above. In other embodiments, the parsed and organized object items may be provided by the parsing engine 114 directly to the rendering engine 136.” (Werth: column 6, lines 34-44)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/          Examiner, Art Unit 2169